Citation Nr: 0501051	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1982 to August 
2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that, . 

The veteran had also perfection a claim of entitlement to 
service connection for irritable bowel syndrome (IBS).  
During the course of the appeal, this benefit was granted in 
a July 2003 rating decision.  Since that decision represents 
a full grant of the benefits sought with regard to IBS, it is 
no longer before the Board for consideration.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  Hence, the 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  Overall, the in- and post-service medical evidence tends 
to indicate that the veteran has a bilateral knee disorder 
that had its onset in service.

3.  Overall, the in- and post-service medical evidence tends 
to indicate that the veteran has a headache disorder that had 
its onset in service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for bilateral 
patellofemoral knee disability have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303 (2003).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for unspecified headaches 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of each of the 
claims on appeal, as explained below, the Board finds that 
all notification and development action needed to render a 
fair decision on these issues has been accomplished.  

I.  Factual background

Service medical records include an enlistment examination 
report dated in September 1981 that contains no complaints or 
findings associated a knee disorder or headaches.  In January 
1997, the veteran complained of frontal headaches that were 
not alleviated by Tylenol or Advil.  The assessment was 
muscle tension headaches rule out sinusitis.  Records dated 
in April 1997 noted complaints of intense headaches that had 
been ongoing for three days.  The assessment was neck strain.  
In November 1997, the veteran complained of migraine 
headaches.  The record notes that she had a history of 
headaches since the 1980s, but there was no documented 
history of migraines.  The assessment was tension headache.  
In December 1998, the veteran complained of a three-day 
history of headaches.  The record notes that she needed a 
refill of medication prescribed for headaches.  The 
assessment was recurrent headaches.  A chronic care flow 
sheet dated in March 1999 lists headaches as a chronic 
illness and Midrin as the prescribed medication.

Service medical records also contain several complaints of 
knee pain from September 2000 to March 2002.  In September 
2000, the veteran complained of an eleven-month history of 
left knee pain that was not the result of an injury.  The 
assessment was early signs of retropatellar pain syndrome.  
She also reported running six miles two to three times a week 
with pain occurring after the second or third mile.  After 
examination of the left knee, the assessment was knee strain.  
A report of medical history dated in September 2001 noted 
positive responses for knee problems and frequent or severe 
headaches.  An explanation of the responses indicated she had 
pain in both knees only after exercise.  She indicated that 
she had been treated for the problem in Korea, but had not 
recovered.  She also reported a four-year history of 
headaches from which she had also not recovered.  A medical 
examination report dated that same month indicated an 
abnormality of the right knee.  The diagnosis was chronic 
right knee pain.  In November 2001, she was seen for 
complaints of severe bilateral knee pain.  The record notes a 
two to three year history of knee pain.  She reported using 
Aleve with minimal relief.  The assessment was retropatellar 
pain syndrome.  The following month, in December 2001, she 
was seen again for chronic knee pain.  X-rays taken the 
previous month were noted to have been normal.  The 
impression was history of retropatellar pain syndrome without 
improvement.  She was put on a temporary profile due to her 
knees.  A report of medical assessment dated in January 2002 
notes chronic right knee pain.  A clinic note dated in March 
2002, indicates the veteran was seen as a follow-up to 
bilateral knee pain.  Improved pain control with medication 
was noted.  The impression remained the same.  

Prior to separation from service, the veteran underwent VA 
examination in April 2002.  The examiner noted the veteran's 
medical history of headaches and bilateral knee pain.  
Examination of both knees was normal.  X-rays of both knees 
were normal.  The examiner found no knee pathology from which 
to render a diagnosis.  The examiner indicated that the 
veteran's headaches lacked the characteristics usually 
associated with intracerebral pathology, migraine, or cluster 
headaches.  The diagnosis was headaches of unspecified 
nature, brief and infrequent, intelligently managed with mild 
analgesics.

Post-service medical records include treatment records for 
the veteran's knees from Southern Orthopaedic Sports Medicine 
dated from October 2002 to February 2003.  In October 2002, 
she complained of knee pain after running and with climbing 
and descending stairs.  X-rays of both knees revealed slight 
valgus deformities, bilaterally.  There was a slight lateral 
tilting of the patella, with the right side greater than the 
left.  The impression was patellofemoral mal-tracking, 
bilaterally, and right knee patella tendonitis.  In January 
2003, the diagnoses were bilateral patellar tendonitis and 
bilateral patellofemoral arthropathy.

Medical records from Montcrief Army Community Hospital, dated 
from October 2002 to February 2003, show treatment for 
headaches and bilateral knee pain.  In October 2002, the 
veteran was seen for complaints of bilateral knee pain.  The 
assessment was chronic bilateral retropatellar pain syndrome.  
In December 2002, the veteran was seen for complaints of a 
three-day history of headaches.  She reported treating her 
headaches with over-the-counter Tylenol.  A CT scan of her 
head was normal.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection is not granted for disease incurred or 
injury sustained in service, but, rather, for disability 
resulting from disease or injury in service.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the veteran incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and has 
continued to the present.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

The Board notes, initially, that no specific medical opinions 
have been offered as to whether the veteran currently has a 
bilateral knee disorder and headaches that are related to 
service.  Nonetheless, with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the 
current record suggests the presence of current disability, 
and presents a basis for a grant of service connection for 
each such disability on the basis of on chronicity and 
continuity of symptomatology.  

Service medical records contain sufficient references to 
complaints of both bilateral knee pain and headaches to 
suggest the presence of chronic disability.  The veteran was 
treated several times for bilateral knee pain in service and 
even received a temporary physical profile due to the pain.  
Moreover, a chronic care flowsheet dated in March 1999 lists 
headaches as a chronic illness.  

Specific to knees, the Board notes that, while the April 2002 
VA examiner found no knee pathology, the Board points out 
that the veteran was diagnosed on more than one occasion as 
having a bilateral knee disorder during service and again 
two-months after separation from service by a private 
physician and the Montcrief Army Community Hospital.  
Diagnoses have included bilateral patellar tendonitis and 
bilateral patellofemoral arthropathy, as well as chronic 
retropatellar pain syndrome.  In light of the continuity of 
symptomatology and the diagnoses made in service and after 
separation, the Board finds this evidence is more compelling 
than the lone VA examiner who then found no knee pathology.  
Thus, considering the overall medical evidence, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that criteria for service connection for a bilateral 
patellofemoral knee disability is warranted.

With regard to the veteran's headaches, in service, she was 
noted to take prescription medication for her chronic 
headaches, which tends to suggest that she likely experienced 
more headaches than those she sought treatment for and tends 
to support the validity of the chronicity of her headache 
disorder in service.  The Board is cognizant that the 
November 2002 VA examiner noted that the veteran's headaches 
lacked the characteristics usually associated with 
intracerebral pathology, migraine, or cluster headaches.  
That notwithstanding, he still diagnosed headaches-albeit, 
infrequent-of unspecified nature.  This diagnosis appears 
consistent with the in-service findings associated with the 
veteran's headaches.  The Board also points out that four-
months after separation from service, she was again treated 
for headaches.  In view of the continuity of symptomatology 
and confirmed diagnoses of headaches both in service and 
shortly after separation, the Board finds that, overall, the 
evidence tends to indicate the existence of chronic 
headaches.  In light of those facts, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for service connection for unspecified 
headaches is warranted.


ORDER

Service connection for bilateral patellofemoral knee 
disability is granted.

Service connection for unspecified headaches is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


